MEMORANDUM **
Jose Luis Figueroa Chavez and his wife, Marguerita Figueroa Jimenez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying them motion to reconsider the BIA’s order upholding their appeal from the Immigration Judge’s (“IJ”) order denying their applications for cancellation of removal. We deny in part and dismiss in part the petition for review.
Petitioners’ motion to reconsider did not allege any error of fact or law in the BIA’s prior order, see 8 C.F.R. § 1003.2(b)(1), and the BIA declined to revisit the arguments Petitioners had previously made on appeal. Petitioners fail to raise any argument relating to the BIA’s denial of reconsideration, and thereby waived any challenge to that decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding issues which are not specifically raised and argued in a party’s opening brief are waived).
We lack jurisdiction to review the BIA’s underlying order dismissing Petitioners’ appeal from the IJ’s decision because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition, is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.